Exhibit 10.1

 

WP GLIMCHER INC.

 

TRANSITION AND CONSULTING AGREEMENT

 

THIS TRANSITION AND CONSULTING AGREEMENT (this “Agreement”) dated this 31st day
of May, 2015 by and between WP Glimcher Inc., an Indiana corporation (the
“Company”), and Mark Ordan (“Ordan”).

 

WHEREAS, Ordan and the Company are parties to an Employment Agreement, executed
on February 25, 2014 (effective May 28, 2014), as amended September 16, 2014
(effective January 15, 2015) and March 27, 2015 (the “Employment Agreement”),
pursuant to which Ordan currently serves as a full-time employee in the capacity
as Executive Chairman of the Board of Directors of the Company (the “Board”);

 

WHEREAS, Ordan and the Company have reached a mutual agreement that Ordan shall
continue to be employed by the Company pursuant to the Employment Agreement as
the Executive Chairman of the Board through December 31, 2015 and, effective
January 1, 2016 (the “Transition Date”), Ordan shall cease to be an employee of
the Company and shall become Non-Executive Chairman of the Board;

 

WHEREAS, the Company and Ordan wish to acknowledge that the discussions
regarding this Agreement, the execution of this Agreement and the change of
obligations and services pursuant to this Agreement shall not, individually or
in the aggregate, constitute “Good Reason” under the Employment Agreement; and

 

WHEREAS, in light of Ordan’s experience and knowledge regarding the Company and
industry-related matters, the Company wishes to retain the services of Ordan on
and following the Transition Date on an advisory, independent contractor basis,
on the terms and conditions set forth herein, and Ordan has agreed to so serve
the Company and its affiliates in such role following the Transition Date.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Consulting Period; Termination of
Employment and Employment Agreement.

 

(a)                                 Subject to Ordan’s continuing employment
with the Company through December 31, 2015, effective on the Transition Date,
the Company shall retain Ordan pursuant to the terms of this Agreement, and
Ordan shall provide the “Services” (as defined in Section 2 hereof), for a term
commencing on the Transition Date and ending on May 28, 2017, unless the
Services are earlier terminated in accordance with its terms (as applicable, the
“Termination Date”).  The period of time between the Transition Date and the
Termination Date shall be referred to herein as the “Consulting Period.”  For
the avoidance of doubt, if Ordan’s employment with the Company terminates for
any reason or no reason prior to the Transition Date, this agreement shall be
null and void ab initio and shall be of no force or effect and Ordan’s rights
and obligations shall be governed by the Employment Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly provided herein, subject
to Ordan’s continuing employment with the Company through December 31, 2015, the
“Employment Period” (as defined in the Employment Agreement) under the
Employment Agreement and Ordan’s employment with the Company shall cease as of
the close of business on December 31, 2015.  Other than as set forth in this
Agreement, such termination of employment will be treated as a termination of
employment by Ordan without “Good Reason” (as defined in the Employment
Agreement) for purposes of the Employment Agreement.  Notwithstanding Ordan’s
termination of employment and the termination of the Employment Period, Sections
2(b)(ii), 2(b)(iv), 2(b)(v) and 2(b)(x) of the Employment Agreement shall
survive Ordan’s termination of employment and the termination of the Employment
Period to the extent provided in, and as modified by, Sections 3(b)(i),
3(b)(ii) and 3(b)(iii) of this Agreement, respectively, and Sections 8, 9 and 12
of the Employment Agreement shall survive Ordan’s termination of employment and
the termination of the Employment Period; provided that, the second
Section 8(e) of the Employment Agreement shall apply following the termination
of the Consulting Period (as defined below) rather than following termination of
the Employment Period.  Except as otherwise expressly provided herein, as of the
Transition Date the Employment Agreement shall terminate and be of no further
effect.

 

2.                                      Services.

 

(a)                                 During the Consulting Period, Ordan shall
provide consulting services to the Board and the Chief Executive Officer of the
Company (the “CEO”) as reasonably requested by the Board or the CEO (the
“Services”), with the amount of time devoted by Ordan to performing the Services
to be reasonably determined by mutual agreement of Ordan and the Board to be
necessary in order to perform the Services.  Ordan may perform the Services by
phone, by in-person attendance at meetings, by participating in strategic
planning sessions or industry-related events, or in such other manner and at
such other time or place as mutually agreed by Ordan and the Board or the CEO,
as applicable.  Ordan shall report directly to the Board in respect of the
Services.

 

(b)                                 Subject to Ordan’s continuing employment
with the Company through December 31, 2015, as of the Transition Date Ordan
shall become the Non-Executive Chairman of the Board, and will cease to be an
employee of the Company and Executive Chairman of the Board (Ordan’s services as
Non-Executive Chairman of the Board, the “Board Services”).  Ordan shall remain
in the position of member of the Board so long as he is reelected to such
position and shall remain in the position of Non-Executive Chairman of the Board
so long as he is reelected to such position pursuant to the Company’s by-laws,
and has not voluntarily resigned from such positions or been removed in
accordance with the Company’s by-laws.

 

(c)                                  During the Consulting Period, Ordan may
serve on up to two corporate boards other than the Board, provided there is no
conflict and no material impairment of his ability to serve the Company, and
provided further that such activities are in compliance with applicable
provisions of the Company’s code of business conduct and ethics which are in
effect from time to time and which have been provided to Ordan in writing and
complies with Section 8 of the Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 Post-Employment Compensation Matters.

 

(i)                                     Consulting Fee.  In respect of Ordan’s
performance of the Services, during the Consulting Period, Ordan shall be
entitled to receive an annualized cash fee of $350,000, payable in equal monthly
installments (the “Consulting Fee”).

 

(ii)                                  Board Fee.  In respect of Ordan’s
performance of the Board Services, Ordan shall receive (i) an annual retainer in
same amount and in the same form as other non-employee independent members of
the Board (to be earned so long as he is a member of the Board), and (ii) an
additional annual cash retainer of $100,000 in respect of his services as the
Non-Executive Chairman of the Board (to be earned so long as he is Non-Executive
Chairman of the Board), paid at the same time as the annual retainer described
in the preceding clause (i). In recognition of the fact that Board compensation
is paid in respect of each year ending on May 28, for the period from the
Transition Date through May 28, 2016, Ordan shall receive a pro-rated portion of
each component of compensation described in the preceding sentence, paid at a
time or times mutually agreed between Ordan and the Board.

 

(iii)                               Welfare Benefits.  As of and following the
Transition Date, to the extent permitted by the Company’s group health insurance
carrier and as would not cause the Company to incur tax or other penalties,
Ordan shall be allowed to purchase, on an after-tax basis, group health benefits
otherwise offered by the Company to its active employees generally until Ordan
attains, or in the case of his death, would have attained, the age of 65 (but as
to his children, only through their attainment of age 26).  The receipt of such
health care benefits shall be conditioned upon Ordan making a timely election to
receive COBRA coverage provided to former employees under Section 4980B of the
Code and continuing such coverage for so long as it may be available, and
thereafter continuing to pay an amount equal to the monthly COBRA premium as in
effect at the Company from time to time in respect of the applicable level of
coverage.  If Ordan allows such coverage to lapse by not paying the applicable
amount, such coverage may not thereafter be reinstated. For the avoidance of
doubt, this Section 3(a)(iii) shall survive the termination of the Consulting
Period and the termination of this Agreement.

 

(iv)                              Reimbursement for Business Expenses.   Upon
presentation of appropriate documentation, Ordan shall be reimbursed, in
accordance with the Company’s expense reimbursement policy, for all
(a) reasonable business expenses incurred in connection with Ordan’s performance
of the Services and the Board Services and (b) expenses relating to office
space, secretarial staff support and supplies incurred through March 31, 2016,
that Ordan determines to be necessary and reasonable in connection with Ordan’s
performance of the Services and the Board Services.  Ordan shall be entitled to
first class travel and accommodations when traveling for Company business.

 

3

--------------------------------------------------------------------------------


 

(v)                                 Indemnification and Insurance.  During and
following the Consulting Period, the Company shall fully indemnify Ordan for any
liability in respect of the Consulting Services to the fullest extent permitted
under applicable state law.  During and following the period of Ordan’s
membership on the Board, the Company shall fully indemnify Ordan for any
liability in respect of such membership to the fullest extent permitted under
applicable state law, and further shall continue and maintain, at the Company’s
sole expense, a director’s liability insurance policy covering Ordan both during
and, while potential liability exists, after the period of such membership that
is no less favorable than the policy covering active non-employee members of the
Board from time to time.

 

(b)                                 Employment-Related Compensation Matters.

 

(i)                                     2015 Annual Bonus.  Notwithstanding
Ordan’s termination of employment with the Company at the close of business on
December 31, 2015, Ordan will remain eligible to receive an annual bonus in
respect of the Company’s 2015 fiscal year pursuant to the terms of the Company’s
annual incentive plan (excluding any requisite continued employment to payment
date provisions) as in effect for the 2015 fiscal year (the “Bonus Plan”) as
provided in Section 2(b)(ii) of the Employment Agreement (the “2015 Bonus”). 
The 2015 Bonus shall be payable to Ordan based on actual performance as
determined pursuant to the terms of the Bonus Plan on the date on which annual
bonuses are paid to senior executives of the Company generally (but not later
than two and a half months after the end of the 2015 fiscal year).

 

(ii)                                  Inducement LTIP Units.  Notwithstanding
anything to the contrary in the Employment Agreement or the Series 2014
Inducement LTIP Unit Award Agreement among the Company, Ordan and Washington
Prime Group, L.P. (the “Partnership”), dated as of June 25, 2014, subject to
Ordan’s continued employment through the close of business on December 31, 2015,
any “Inducement LTIP Units” (as defined in the Employment Agreement) which
remain unvested on December 31, 2015 shall become fully vested on such date.  
If Ordan becomes Non-Executive Chairman of the Board as contemplated by this
Agreement, then notwithstanding anything to the contrary in the Certificate of
Designation of Series 2014 Inducement LTIP Units among Ordan, the Company as the
General Partner of the Partnership and the Partnership (the “Designation”) and
the Amended and Restated Agreement of Limited Partnership of the Partnership
(the “Partnership Agreement”), any vested Inducement LTIP Units held by Ordan on
the Transition Date shall be convertible into “Units” (as defined in the
Designation), and such Units exchangeable for “Shares” (as defined in the
Designation) or cash, upon the later of (i) the satisfaction of any conditions
to exchange or conversion contained in the Partnership Agreement and the
Designation (unrelated to the performance of services), and (ii) the first to
occur of (a) Ordan ceasing to serve as a member of the Board for any reason,
(b) May 28, 2017, and (c) immediately prior to a Change in Control.

 

4

--------------------------------------------------------------------------------


 

(iii)                               Annual LTIP Units.  Ordan acknowledges that
no “Annual LTIP Award” (as defined in the Employment Agreement) was earned or
will be granted in respect of fiscal year 2014.  Notwithstanding anything to the
contrary in the Employment Agreement, the Annual LTIP Award in respect of fiscal
year 2015, if any, shall be earned and granted in the ordinary course as though
Ordan had remained an employee of the Company through the date of grant of any
such Annual LTIP Award, with any such Annual LTIP Award to be immediately fully
vested upon its grant.  Ordan acknowledges that he shall not be eligible for an
Annual LTIP Award in respect of fiscal year 2016 or thereafter.

 

(iv)                              Terms of Awards.  Except as provided in
Clauses (i) through (iii) of this Section 3(b), the terms of the applicable
award agreements and plans under which such agreements are authorized shall
continue to control.

 

(v)                                 Release.  Clauses (i) through (iii) of this
Section 3(b) are subject to Ordan’s delivery (and non-revocation) of an executed
release of claims against the Company and its officers, directors, employees and
affiliates in the form attached hereto as Exhibit A which must be delivered to
the Company on (or within ten (10) days following) December 31, 2015.

 

(vi)                              Forfeiture of Other Unvested Equity Awards and
Performance Awards. For avoidance of doubt except as provided in this Section 3,
(A) all other equity awards and performance awards issued or awarded to Ordan
that are not vested pursuant to their terms as of the Transition Date, including
but not limited to the Special Performance LTIP Units under Section 2(b)(vi) of
the Employment Agreement, shall be forfeited and shall cease to be outstanding
as of the Transition Date; and (B) Ordan shall forfeit his right to any equity
or performance awards that would be issued or awarded pursuant to the Employment
Agreement or any plan or program of the Company on or after the date of this
Agreement.

 

4.                                      Termination of the Consulting Period.

 

(a)                                 The Consulting Period may be terminated by
Ordan or the Company at any time and for any reason (or no reason) by providing
the other party with not less than 30 days’ advance written notice of such
termination. In addition, the Consulting Period will terminate immediately upon
Ordan accepting full-time employment with another employer.

 

(b)                                 Except as otherwise provided in
Section 4(c), upon the termination of the Consulting Period Ordan shall cease
receiving the Consulting Fee, and shall only be entitled to any accrued but
unpaid portion of the Consulting Fee through the date of the termination of the
Consulting Period plus any incurred but unpaid business expenses that are
properly submitted under the Company’s expense reimbursement policy (the
“Accrued Amounts”).  If this Section 4(b) applies, other than the Accrued
Amounts, the Company shall have no further liability to Ordan in his capacity as
a consultant to the Company.  For the avoidance of doubt, the termination of the
Consulting Period shall have no impact on Ordan’s continued position on the
Board.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything in this Section 4
to the contrary, in the event that the Consulting Period is terminated by the
Company other than for “Cause” (as defined below) or by Ordan for “Good Reason”
(as defined below), the Company shall pay to Ordan (i) the Accrued Amounts and
(ii) within 10 business days following such termination, any portion of the
Consulting Fee that would have been payable through May 28, 2017 had such
termination not occurred, and which remains unpaid as of the date of such
termination (with no duty of mitigation and no offset for other earnings).  If
this Section 4(c) applies, other than the payment described in the preceding
sentenced and the Accrued Amounts, the Company shall have no further liability
to Ordan in his capacity as a consultant to the Company.

 

(d)                                 For purposes of this Agreement, “Cause”
means, (i) Ordan’s willful failure to perform or substantially perform the
Services; (ii) illegal conduct or gross misconduct by Ordan in the performance
of the Services that is willful and demonstrably and materially injurious to the
Company’s business, financial condition or reputation; (iii) a willful and
material breach by Ordan of his obligations under this Agreement or the Release
attached hereto as Exhibit A (including for the avoidance of doubt any
provisions of the Employment Agreement surviving pursuant to Section 1(b) of
this Agreement) or that certain letter from Ordan to the Company of even date
herewith; (iv) Ordan’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct; provided, however, that the
actions in (i) and (iii) above will not be considered Cause unless Ordan has
failed to cure such actions within thirty (30) days of receiving written notice
from the Board specifying, with particularity, the events allegedly giving rise
to Cause and further provided that such actions will not be considered Cause
unless the Board provides written notice within ninety (90) days of any member
of the Board’s (excluding Ordan if applicable at the time of such notice) having
knowledge of the relevant action.  Further, no act or failure to act by Ordan
will be deemed “willful” unless done or omitted to be done not in good faith or
without reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by Ordan pursuant to authority given pursuant
to a resolution duly adopted by the Board or on the advice of counsel for the
Company will be deemed made in good faith and in the best interests of the
Company.  The Consulting Period will not be deemed to have been terminated by
the Company for Cause unless and until there is delivered to Ordan a copy of a
resolution duly adopted by the affirmative vote of not less than two thirds
(2/3) of the entire membership of the Board (excluding Ordan, if he is then a
member of the Board), at a meeting called and duly held for such purpose (after
reasonable notice to Consultant and an opportunity for Ordan and Ordan’s counsel
to be heard before the Board), finding in good faith that Ordan has engaged in
the conduct set forth above and specifying the particulars thereof in detail.

 

(e)                                  For purposes of this Agreement, “Good
Reason” means the material breach of this Agreement by the Company;
provided, however, that any such breach will not be considered Good Reason
unless Ordan shall provide notice of such breach to the Company in writing
within 60 days of Ordan’s knowledge of such breach, and the Company has failed
to cure such breach within 30 days of receiving such written notice.  Unless
Ordan gives the Company written notice of any such breach within 120 days of the
initial existence of such breach which, after any applicable notice and the
lapse of any applicable 30-day grace period, would constitute Good Reason, such
breach will cease to be an event constituting Good Reason.

 

6

--------------------------------------------------------------------------------


 

5.                                      Independent Contractor Status.  Ordan
acknowledges and agrees that Ordan’s status in respect of the Services at all
times shall be that of an independent contractor, and that Ordan may not, at any
time, act as a representative for or on behalf of the Company for any purpose or
transaction, and may not bind or otherwise obligate the Company in any manner
whatsoever without obtaining the prior written approval of the Company
therefor.  The parties hereby acknowledge and agree that all fees paid pursuant
to Section 3(a)(i) hereof shall represent fees for services as an independent
contractor, and shall therefor be paid without any deductions or withholdings
taken therefrom for taxes or for any other purpose.  Ordan further acknowledges
that the Company makes no warranties as to any tax consequences regarding
payment of such fees, and specifically agrees that the determination of any tax
liability or other consequences of any payment made hereunder is Ordan’s sole
and complete responsibility and that Ordan will pay all taxes, if any, assessed
on such payments under the applicable laws of any federal, state, local or other
jurisdiction and, to the extent not so paid, will indemnify the Company for any
such taxes assessed against the Company.  During the Consulting Period Ordan
shall not be eligible to participate in any of the employee benefit plans or
arrangements of the Company other than (i) as set forth in Section 3(a)(iii) or
elsewhere in this Agreement, or (ii) as is applicable in Ordan’s capacity as a
former employee of the Company.

 

6.                                      Consultant Representations.  Ordan
hereby (a) represents and warrants to the Company that the execution, delivery
and performance of this Agreement by Ordan does not and will not conflict with,
breach, violate or cause a default under (i) any agreement, contract or
instrument to which Ordan is a party (not including for this purpose any
agreement with the Company), including, but not limited to, any employment,
consulting, noncompetition, nonsolicitation, confidentiality or similar
agreement or arrangement, or (ii) any judgment, order or decree to which Ordan
is subject.  Ordan acknowledges and understands that the Company has relied on
the foregoing representations in entering into this Agreement.

 

7.                                      Governing Law.  This Agreement, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto, shall be governed by and construed in accordance with the laws
of the State of Indiana (but not including any choice of law rule thereof that
would cause the laws of another jurisdiction to apply).

 

8.                                      Jurisdiction; Waiver of Jury Trial. 
Each of the parties agrees that any dispute between the parties shall be
resolved only in the courts located in Washington D.C. or the United States
District Court for the District of Columbia and the appellate courts having
jurisdiction of appeals in such courts.  In that context, and without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits in any proceeding relating to this Agreement or
Ordan’s employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of Washington D.C., the court of the United
States of America for the District of Columbia, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Proceeding shall be heard and determined in such Washington
D.C. court or, to the extent permitted by law, in such federal court,
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that Ordan or the Company may now or thereafter have to
the venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same, (c) waives all right to trial by jury in any

 

7

--------------------------------------------------------------------------------


 

Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or Ordan’s employment by the Company or any affiliate
of the Company, or Ordan’s or the Company’s performance under, or the
enforcement of, this Agreement, and (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at Ordan’s or the Company’s address as provided in Section 10
hereof.

 

9.                                      Assignment.  This Agreement is personal
to each of the parties hereto.  Except as provided in this Section 9, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company.  As used in this Agreement, “Company” shall mean
the Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

 

10.                               Notices.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Ordan:

 

At the last address (or to the facsimile number) shown
on the records of the Company

 

If to the Company:

 

WP Glimcher Inc.
180 East Broad Street
Columbus, OH 43215
Attention:  General Counsel

Facsimile:  (614) 621-8863

 

or to such other address or facsimile number as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

11.                               Severability.  To the extent that any
provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

8

--------------------------------------------------------------------------------


 

12.                               Survival.  The provisions of Sections 7 and 8
hereof shall survive any termination of the Consulting Period or this Agreement.

 

13.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

14.                               409A. This Agreement is intended to comply
with the requirements of Section 409A of the Code or an exemption or exclusion
therefrom and shall in all respects be administered in accordance with
Section 409A.  The Company and Ordan mutually intend to structure the payments
and benefits described in this Agreement, and Ordan’s other compensation, to be
exempt from or to comply with the requirements of Section 409A to the extent
applicable.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A.  In no event may Ordan, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.  If Ordan dies following the termination of the Consulting Period and
prior to the payment of any amounts delayed on account of Section 409A, such
amounts shall be paid to the personal representative of Ordan’s estate within 30
days after the date of Ordan’s death. All reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Section 409A shall be made or provided in accordance with the
requirements of Section 409A, including, without limitation, that (i) in no
event shall reimbursements by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that Ordan shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits and the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) Ordan’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Consultant’s remaining lifetime (or if longer, through the 20th anniversary of
the Transition Date).  Within the time period permitted by the applicable
Treasury Regulations, the Company may, in consultation with Ordan, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to Ordan, in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A, so as to avoid the
imposition of taxes and penalties on Ordan pursuant to Section 409A.

 

15.                               Ordan Legal Expenses. The Company shall pay as
soon as administratively practicable following receipt  of appropriate
documentation the reasonable legal fees incurred by Ordan in connection with the
negotiation and documentation of this Agreement in an amount not to exceed
$10,000.

 

16.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Ordan and such officer or
director as may be designated by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of

 

9

--------------------------------------------------------------------------------


 

similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Except as otherwise provided in Section 1(b) and that certain
letter from Ordan to the Company of even date herewith, this Agreement
represents the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof, supersedes any and all other
agreements, verbal or otherwise, between the parties hereto concerning such
subject matter, and no agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

WP GLIMCHER INC.

 

 

 

 

 

By:

/s/ Robert P. Demchak

 

Name:

Robert P. Demchak

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

 

MARK ORDAN

 

 

 

 

 

/s/ Mark Ordan

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into on
                    , 20     by Mark Ordan (“Ordan”) and WP Glimcher Inc., an
Indiana corporation (the “Company”).

 

In consideration of the promises set forth in the Employment Agreement between
Ordan and the Company, executed on February 25, 2014, (effective May 28, 2014),
as amended September 16, 2014 (effective January 15, 2015) and March 27, 2015
(the “Employment Agreement”), pursuant to which Ordan currently serves as a
full-time employee in the capacity as Executive Chairman of the Board of
Directors of the Company (the “Board”), and the Transition and Consulting
Agreement dated the 31st day of May, 2015 between the Company and Ordan (the
“Transition and Consulting Agreement”).

 

1.                                      General Release and Waiver of Claims.

 

(a)                                 Release.  In consideration of the payments
and benefits provided to Ordan under the Employment Agreement and the Transition
and Consulting Agreement and after consultation with counsel, Ordan and each of
Ordan’s respective heirs, executors, administrators, representatives, agents,
successors and assigns (collectively, the “Releasors”) hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors,
shareholders and agents (all in their capacities as such) (“Releasees”) from any
and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law.  that the Releasors may have, or in the
future may possess, arising out (i) of Ordan’s employment relationship with and
service as an employee, officer or director of the Company, and the termination
of such relationship or service and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that notwithstanding anything else herein to the contrary,
this Agreement shall not affect: the obligations of the Company or Ordan set
forth in the Employment Agreement and the Transition and Consulting Agreement or
other obligations that, in each case, by their terms, are to be performed on or
after the date hereof or under Section 3(b) of the Transition and Consulting
Agreement by the Company or Ordan (including, without limitation, obligations to
Ordan under the Employment Agreement and/or the Transition or Consulting
Agreement for any severance or similar payments or benefits, under any stock
option, stock or equity-based award, plan or agreements, or payments or
obligations under any pension plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with their terms); any
indemnification or similar rights Ordan has as a current or former officer or
director of the Company, including, without limitation, any and all rights
thereto referenced in the Employment Agreement and the Transition and Consulting
Agreement, the Company’s bylaws, other governance documents, or any rights with
respect to directors’ and officers’ insurance policies; Ordan’s right to
reimbursement of business expenses; any Claims the Releasors may have against
the Releasees in the event that the Company or any member of the Releasees
brings any Claims against Ordan or any member of the Releasors: any claims of

 

12

--------------------------------------------------------------------------------


 

Releasors solely in their capacity of stockholders of the Company; and any
rights to contribution in respect of a Releasor held jointly liable with
Company.

 

(b)                                 Specific Release of ADEA Claims.  In further
consideration of the payments and benefits provided to Ordan under the
Employment Agreement and the Transition and Consulting Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Ordan signs this Agreement
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”).  By signing this Agreement, Ordan hereby acknowledges and confirms the
following: (i) Ordan was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Agreement and to have such attorney explain to Ordan the terms of this
Agreement, including, without limitation, the terms relating to Ordan’s release
of claims arising under ADEA, and Ordan has in fact consulted with an attorney;
(ii) Ordan was given a period of not fewer than 21 days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) Ordan knowingly and voluntarily accepts the terms of this
Agreement.  Ordan also understands that he has seven (7) days following the date
on which he signs this Agreement within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.

 

(c)                                  No Assignment.  Ordan represents and
warrants that he has not assigned any of the Claims being released under this
Agreement.

 

2.                                      Proceedings.  Ordan has not filed, and
agrees not to initiate or cause to be initiated on his behalf, any complaint,
charge, claim or proceeding against the Releasees before any local, state or
federal agency, court or other body, other than with respect to the obligations
of the Company to Ordan under the Employment Agreement and the Transition and
Consulting Agreement or in respect of any other matter described in the proviso
to Section 1(a) (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding.  Ordan waives any right he may have
to benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding.

 

3.                                      Remedies.  In the event Ordan initiates
or voluntarily participates in any Proceeding following his receipt of written
notice from the Company and a failure to cease such participation within 30 days
following receipt of such notice, or if he revokes the ADEA release contained in
Paragraph 1(b) of this Agreement within the seven-day period provided under
Paragraph 1(b), the Company may, in addition to any other remedies it may have,
reclaim any amounts paid to him under the termination provisions of the
Employment Agreement and the Transition and Consulting Agreement (including for
this purpose stock or proceeds from the sale of stock purchased upon the
exercise of stock options or delivered upon the vesting of another equity-based
compensation award, to the extent the vesting of such stock option or other
award accelerated on account of Ordan’s termination of employment) or terminate
any benefits or payments that are subsequently due under the Employment
Agreement and the Transition and Consulting Agreement, without waiving the
release granted herein.

 

13

--------------------------------------------------------------------------------


 

Ordan understands that by entering into this Agreement he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.

 

4.                                      Severability Clause.  In the event any
provision or part of this Agreement is found to be invalid or unenforceable,
only that particular provision or part so found, and not the entire Agreement,
will be inoperative.

 

5.                                      Nonadmission.  Nothing contained in this
Agreement will be deemed or construed as an admission of wrongdoing or liability
on the part of the Company.

 

6.                                      Governing Law.  All matters affecting
this Agreement, including the validity thereof, are to be governed by, and
interpreted and construed in accordance with, the laws of the State of Indiana
applicable to contracts executed in and to be performed in that State.

 

7.                                      Notices.  All notices or communications
hereunder shall be in writing, addressed as provided in Section 10 of the
Transition and Consulting Agreement.

 

ORDAN ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT AND THAT HE FULLY KNOWS, UNDERSTANDS AND
APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, Ordan has executed this Agreement on the date first set
forth below.

 

 

MARK ORDAN

 

 

 

 

 

 

 

Date of Execution:

 

 

 

14

--------------------------------------------------------------------------------